Wiieeluu, -T.
The affidavit of the appellant is regarded as having sufficiently accounted for the delay in filing the record ; and it was so considered and determined by tlic court at the last term. It therefore only remains to determine whether the appeal ought to tie dismissed for tiie want of a sufficient appeal bond. It is believed to be the settled practice to hold it within tiie discretion of the court to refuse to dismiss an appeal on account of the mere informant!/ or insufficiency of tiie appeal bond, where the appellant will immediately give, a good and sufficient bond. Ami it was so held by the Supreme Court of' the Bepublie in the case of Crosby v. Huston. We see no objection to the exercise, of this discretion. The Constitution guaranties the right of appeal. The laws regulating the exercise of the right are intended to afford the party every possible facility in its furtherance consistent with a due regard to the rights of the opposite parly; and they should be so construed as most certainly and effectually to attain this object. It is difficult to conceive of any just cause wllicit tiie appellant can have to complain when ho lias already been secured by a sufficient bond. His security in this respect would seem to be his only proper concern. To dismiss the appeal for the want of a sufficient bond, when one amply sufficient lm,i! been ¡viven, would he to drive a party to bis writ of error, and tlms to increase the delay and expense of litigation, without securing any ultimate advantage, to the. party.
Tiie objection to the bond for the want of the signature of the appellant cannot be maintained. It was not necessary that the principal should have signed; the execution of the bond by the sureties was sufficient; tiie principal being as effectually bound by tlvc judgment, without signing the bond, as lie conlil liave been by it. This lias been repeatedly decided. (Hart. Ky. R., 149 ; 3 J. J. Marsh. R., 370; 1 Blackf. R., 51.)
We are of opinion that the motion to dismiss he overruled.
Ordered accordingly.